Citation Nr: 0823309	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-20 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted a 50 percent evaluation 
for service-connected PTSD.  The veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD has been manifested by reports of 
nightmares and flashbacks, sleep disturbances, depression, 
impaired impulse control, concentration and memory problems, 
occasional thoughts of suicide, and Global Assessment of 
Functioning scores ranging from 45 to 55; those 
manifestations overall are indicative of moderate to severe, 
but not total, impairment in occupational and social 
functioning.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for an increased schedular evaluation of 70 percent, 
but not greater, for service-connected PTSD are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and  
(4) request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.  38 
U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

Nevertheless, in this case, the veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91; see 
also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008).  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In addition, the duty to assist the veteran has also been 
satisfied.  The veteran's service medical records and VA 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claim.  The veteran 
was also afforded VA examinations in February 2005 and July 
2006.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In this case, the veteran's PTSD is currently assigned a 50 
percent disability evaluation, effective from February 7, 
2003, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, a 50 percent evaluation is for 
assignment when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to an evaluation in excess of 50 percent 
for PTSD.  Although the veteran does not meet all of the 
criteria set forth under Diagnostic Codes 9411 for a 70 
percent rating, it is not necessary that all of the 
particular symptoms described in the rating criteria for a 
particular degree of disability be present.  

In this case, the veteran has been assigned GAF scores 
ranging from 45 - 55.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which VA has adopted under 
38 C.F.R. §§ 4.125 and 4.130, a GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 41 to 50 
indicates serious symptoms or a serious impairment in social, 
occupational, or school functioning.  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 
267 (1996).

The evidence establishes that steady symptoms of nightmares, 
intrusive thoughts of Vietnam, flashbacks, outbursts of anger 
towards others and depression have been documented.  The 
Board observes that these symptoms existed when the veteran 
filed his claim in November 2004, and have remained constant 
since that time.  In addition, as evidenced by the veteran's 
assigned GAF scores which have fluctuated between 45 and 55, 
the severity of his PTSD has ranged from moderate to serious 
impairment.

Socially, the veteran has been married three times, all of 
which ended in divorce.  He was also subsequently engaged, 
and his recent breakup with his fiancé at the time of the 
July 2006 VA examination had exacerbated some of his PTSD 
symptoms.  It is clear that manifestations such as difficulty 
controlling his temper, threats of physical assaults toward 
others, detachment and an inability to participate in 
intimate relationships, including his strained relationship 
with his daughter, have resulted in significant impairment 
which may best be described as an inability to establish and 
maintain effective relationships, as contemplated by the 
criteria for a 70 percent evaluation.

Industrially, the record reflects that the veteran has been 
employed by the United States Post Office for approximately 
15 years.  There is evidence in the record that his symptoms 
had impaired his occupational functioning, including 
homicidal feelings toward one coworker, and strong feelings 
of anger when he drove into a Vietnamese neighborhood.  At 
the February 2005 VA examination, the veteran was noted to 
have increased difficulty getting along with coworkers, such 
that his performance at work declined and he was subsequently 
written up due to poor performance.  Although the veteran has 
maintained gainful employment for approximately 15 years, the 
record indicates that the veteran frequently has experienced 
anxiety about losing his job.  Documented symptoms of PTSD 
affecting the veteran's employability include inability to 
control his temper, thoughts about suicide if he loses his 
job, and some indications of memory and concentration 
problems.  Overall, the veteran's symptoms are indicative of 
serious impairment in social functioning (including at work 
or a worklike setting), as contemplated by the criteria for a 
70 percent evaluation.

In this regard, a clinical record, dated in December 2004, 
noted the veteran's history of a suicide attempt 
approximately one or two years after the veteran left the 
military and current symptoms of suicidal ideation and 
increased anger and irritability.  Examiners findings of 
irritability and anger outbursts, together with the veteran's 
repeated history of such feelings and incidents in several 
clinical notes dated in 2004 and 2005 correspond more nearly 
to the rating criteria for impaired impulse control for the 
70 percent rating than to a disturbance of mood for the 50 
percent rating.  In addition, the Board notes that the 
February 2005 VA examiner also reported that the veteran 
sleeps with a gun by his side, and that he is frequently 
awakened by noises around the house, even though he knows the 
origin of the noise (i.e. furnace), which the examiner 
indicated was "obsessive."  Both impaired impulse control 
and obsessional or ritualistic behavior are enumerated under 
the criteria for the evaluation of a 70 percent evaluation 
for PTSD.  While these symptoms do not appear to be 
consistently present, they periodically appear, and do not 
appear to have resolved.  In light of the aforementioned 
evidence and with the application of the benefit of the doubt 
in the veteran's favor, the Board finds that the veteran's 
service-connected psychiatric disability picture more nearly 
approximates the criteria for a 70 percent evaluation under 
the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 due 
to occupational and social impairment with deficiencies in 
most areas. 38 C.F.R. § 4.7 (2007).

However, neither the symptoms nor the GAF scores assigned, 
varying from 45 to 55, are consistent with a total schedular 
evaluation, as even the lowest assigned score, the GAF score 
of 45, is, as noted above, indicative of serious, but not 
total, social and occupational impairment.  The record 
establishes that the veteran has maintained a fairly steady 
relationship with his clinical providers.  The veteran 
continues to perform activities of daily living independently 
and has consistently maintained his personal appearance to a 
socially acceptable level, without any indication of grossly 
inappropriate behavior.  His judgment and insight have been 
described as good.

The clinical evidence does not reflect that symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name, all consistent 
with the assignment of a 100 percent evaluation, have been 
shown at any time.

A total schedular evaluation is warranted where there is 
total impairment in at least one area, such as social or 
industrial functioning.  However, there has been no clinical 
evidence presented which reflects that the veteran's PTSD 
renders him totally incapable of any social interaction or 
utterly unemployable.  While the veteran may have difficulty 
controlling his temper and frequently lashes out at others, 
this does not equate to a finding that he has total social 
impairment.  There is no indication that the veteran is 
violent or a threat to others.  In fact, at the July 2006 VA 
examination, the veteran denied any actual assaultiveness 
toward others, although he did admit to having verbal 
conflicts.  Moreover, at the July 2006 VA examination, it was 
noted that the veteran does have some friends and that he 
enjoys fishing and dancing at clubs.  In addition, at the 
July 2006 VA examination, the veteran reported some 
improvement in his job performance.  Thus, the veteran is not 
unemployable.

Resolving in the veteran's favor reasonable doubt as to the 
severity of service-connected PTSD, the Board concludes that 
the criteria for a 70 percent evaluation are met.  However, 
the criteria for a 100 percent schedular evaluation are not 
met, as there is no clinical indication that the veteran is 
totally socially impaired or that he is not employable.  He 
performs independently the activities of daily living, 
household chores, hygiene, and the like.  The GAF scores 
assigned reflect moderate to serious, but not totally 
incapacitating severity of PTSD.  

Additionally, the record contains no evidence showing the 
veteran is entitled to a higher rating at any point during 
the instant appeal; therefore no staged ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Thus, the Board finds that a 70 percent evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation for PTSD.  38 C.F.R. §§ 4.125 and 4.130, 
Diagnostic Code 9411.  

Thus, while the criteria for a 70 percent evaluation have 
been met and the appeal is granted to this extent, the 
criteria for a total schedular evaluation for PTSD are not 
met for any portion of the appeal period.  In essence, the 
preponderance of the evidence is against an evaluation in 
excess of 70 percent for PTSD.  Since the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable to warrant 
an evaluation in excess of 70 percent for any portion of the 
appeal period.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, as noted above, 
there has been no showing that the veteran's service- 
connected PTSD has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular scheduler standards utilized to 
evaluate the severity of his disability.  Therefore, the 
Board finds that the requirements for an extraschedular 
evaluation for the veteran's service-connected PTSD under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).




ORDER

An increased evaluation for service-connected PTSD from 50 
percent to 70 percent, but not higher is granted, subject to 
law and regulations governing an award of monetary 
compensation; the appeal is granted to this extent only.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


